          Case 7:17-cv-07359-NSR Document 64 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               4/12/2021


MALE DIXON aka JAMES KING,

                              Plaintiff,
                                                                No. 17 Civ. 7359 (NSR)
        -against-                                                      ORDER
WARDEN BARBARA VON BLACKENSEE,

                              Defendant.


NELSON S. ROMÁN, United States District Judge:

        On April 12, 2021, the United States Court of Appeals for the Second Circuit issued an

opinion reversing this Court to the extent that it denied Defendant’s motion to dismiss Plaintiff’s

Fifth Amendment Bivens claim. Dixon v. von Blackensee, No. 20-1651-pr (2d Cir. April 12, 2021.)

Pursuant to the Second Circuit’s opinion, Plaintiff’s Fifth Amendment Bivens claim, the only

remaining claim in this matter, is hereby dismissed. The Clerk of Court is directed to terminate

this action.

Dated: April 12, 2021                                          SO ORDERED:
       White Plains, New York

                                                            ______________________________
                                                                  NELSON S. ROMÁN
                                                                United States District Judge




                                                1
